     Case 2:20-cv-00949-JAM-CKD Document 11 Filed 09/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BRIAN TRENT ADAMS,                                 No. 2:20-cv-0949 JAM CKD P
12                       Plaintiff,
13           v.                                          ORDER
14    KIMBERLY SMITH, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 24, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

23   objections to the findings and recommendations.

24          The court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having

27   reviewed the file, the court finds the findings and recommendations to be supported by the record

28   and by the magistrate judge’s analysis.
                                                         1
     Case 2:20-cv-00949-JAM-CKD Document 11 Filed 09/29/20 Page 2 of 2

 1        Accordingly, IT IS HEREBY ORDERED that:
 2        1. The findings and recommendations filed August 24, 2020 are adopted in full; and
 3        2. This action is dismissed without prejudice.
 4
     DATED: September 28, 2020                    /s/ John A. Mendez
 5
                                                  HONORABLE JOHN A. MENDEZ
 6                                                UNITED STATES DISTRICT COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
